Citation Nr: 1009979	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reimbursement of the surviving spouse's final 
expenses, including her last sickness and burial, claimed as 
accrued benefits.


REPRESENTATION

Appellant represented by:	The Veteran's Assistance 
Foundation, Inc.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran had unverified active service from February 1943 
to January 1946, and died on January [redacted], 1991.  The Veteran's 
surviving spouse died on November [redacted], 2007.  The appellant, 
who is the son of the Veteran and his surviving spouse, seeks 
reimbursement of the surviving spouse's final expenses, 
including her last sickness and burial, claimed as accrued 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
that denied the appellant's claim of entitlement to accrued 
benefits.

The appellant was scheduled to appear before the Board at the 
RO in Nashville, Tennessee, on July 9, 2009.  However, he did 
not report to the hearing, and has not provided an 
explanation for his absence.  As such, the appellant's 
request for a hearing is deemed withdrawn.  See 38 C.F.R. § 
20.703 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran's surviving spouse was in receipt of aid and 
attendance benefits until the time of her death on November 
[redacted], 2007.  By a July 2007 rating decision, the Veteran's 
surviving spouse was declared incompetent to handle the 
disbursement of funds.  By an October 2007 VA Form 21-555, 
Certificate of Legal Capacity to Receive and Disburse Funds, 
the son of the Veteran and his surviving spouse, the 
appellant in this appeal, was named her legal custodian and 
payee.  

The appellant filed a VA Form 21-551, Application for Accrued 
Benefits, in March 2008.  He submitted a statement in 
conjunction with his VA Form 21-551 wherein he reported that 
he was seeking additional benefits for expenses continuing 
past the date of death of the Veteran's surviving spouse.  
The appellant reported that he completed the VA Form 21-551 
to the best of his ability.  As indicated above, the RO 
denied the appellant's claim of entitlement to accrued 
benefits by a May 2008 decision.  

The Board has reviewed the appellant's statements and 
evidence submitted in support of his claim, and finds that 
the appellant is not asserting entitlement to accrued 
benefits.  The Board finds that the appellant is asserting 
entitlement to reimbursement of the surviving spouse's final 
expenses, including her last sickness and burial, which he 
bore in his capacity as her legal custodian and payee.  Thus, 
the appellant was not provided with proper notice regarding 
his claim, and the agency of original jurisdiction (AOJ) did 
not adjudicate the proper issue of entitlement asserted by 
the appellant. 

To ensure that the appellant's procedural rights are 
protected, insofar as he is afforded the opportunity for AOJ 
adjudication of his claim on the merits in the first 
instance, the Board must return the case to the AOJ, for its 
initial consideration of the claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Also, the appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (2009).  Here, the appellant completed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, in June 2009, in favor of the 
Veteran's Assistance Foundation, Inc.  However, there is no 
VA Form 646, Statement of Accredited Representative in 
Appealed Case, or written argument in lieu of a VA Form 646 
associated with the appellant's claims file. 

The absence of a VA Form 646, or written argument in lieu of 
a VA Form 646, indicates that the appellant was not afforded 
his full right to representation during all stages of the 
appeal.  See 38 C.F.R. § 20.600.  As such, on remand, the 
Veteran's Assistance Foundation, Inc. must be given an 
opportunity to offer an argument on the appellant's behalf, 
and this argument must be considered by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
VCAA notice and assistance requirements 
letter which is consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The letter must inform 
the appellant about (a) the information 
and evidence not of record that is 
necessary to substantiate his claim of 
entitlement to reimbursement of the 
surviving spouse's final expenses, 
including her last sickness and burial; 
(b) the information and evidence that 
VA will seek to provide; and (c) the 
information and evidence he is expected 
to provide.

2.  The AOJ must afford the Veteran's 
representative, the Veteran's 
Assistance Foundation, Inc., the 
opportunity to file a VA Form 646, or 
any written argument in lieu of a VA 
Form 646, before the case is returned 
to the Board for further appellate 
review.

3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the appellant's 
claim of entitlement to reimbursement 
of the surviving spouse's final 
expenses, including her last sickness 
and burial, claimed as accrued 
benefits, considering any additional 
evidence added to the record.  If the 
action remains adverse to the 
appellant, provide him, and his 
representative, with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


